        Case 7:18-cv-00375 Document 1 Filed in TXSD on 11/26/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:18-CV-375
                                       §
 801.077 ACRES OF LAND, MORE OR        §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND CITY OF           §
 LAREDO, ET AL.,                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 3
                                          ROE Complaint
      Case 7:18-cv-00375 Document 1 Filed in TXSD on 11/26/18 Page 2 of 3



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/MEGAN EYES                  _____
                                                      MEGAN EYES
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3135118
                                                      Florida Bar No. 0105888
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78526
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Megan.Eyes@usdoj.gov
                                                      Attorney in Charge for Plaintiff


                                             Page 2 of 3
                                         ROE Complaint
Case 7:18-cv-00375 Document 1 Filed in TXSD on 11/26/18 Page 3 of 3




                                      JESSICA A. NATHAN
                                      Assistant United States Attorney
                                      Southern District of Texas No. 3313572
                                      Texas Bar No. 24090291
                                      1701 W. Bus. Hwy. 83, Suite 600
                                      McAllen, TX 78526
                                      Telephone: (956) 618-8010
                                      Facsimile: (956) 618-8016
                                      E-mail: Jessica.Nathan@usdoj.gov
                                      Attorney for Plaintiff

                                      And

                                      JOHN A. SMITH, III
                                      Assistant United States Attorney
                                      Southern District of Texas No. 8638
                                      Texas Bar No. 18627450
                                      One Shoreline Plaza
                                      North Shoreline Blvd., Suite 500
                                      Corpus Christi, Texas 78401
                                      Telephone: (361) 888-3111
                                      Facsimile: (361) 888-3234
                                      E-mail: jsmith112@usdoj.gov
                                      Attorney for Plaintiff




                             Page 3 of 3
                           ROE Complaint
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 1 of 18




  SCHEDULE
     A
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 2 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 3 of 18




  SCHEDULE
      B
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 4 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 5 of 18




  SCHEDULE
     C
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 6 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 7 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 8 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 9 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 10 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 11 of 18




   SCHEDULE
       D
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 12 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 13 of 18




    SCHEDULE
        E
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 14 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 15 of 18




    SCHEDULE
        F
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 16 of 18
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 17 of 18




     SCHEDULE
        G
Case 7:18-cv-00375 Document 1-1 Filed in TXSD on 11/26/18 Page 18 of 18
                                 Case 7:18-cv-00375 Document 1-2 Filed in TXSD on 11/26/18 Page 1 of 1
rs4,r 1R.!           06/17)                                                                         CML                      COVER SHEET
The JS 44 c iv il cover sheel and the rn formation contained herrr n nerr her replace nor lupplemenr rhe fi I rng and sen rce o f plead rngs or orher papers as req urred bl las                                                                               ,   exce pr a5
provided b) Iocal rulesolcoun ThisformapprovedblrheJudrcialConferenceoftheUniledSralesrnSeplemberlqT4.rsrequrredforrheuseoltheClerkofCounforlhe
purpos€ ofinitiatin8 the civildockel sheet (Slll: INSTRU(1!()NS ON NItXf PAGtt OL' IHIS FOITM )

I. (a) PLAINTIFFS                                                                                                                                         DEFEND^NTS
UNITED STATES OF AMERICA                                                                                                                             801,077 ACRES OF LAND. MORE OR LESS, SITUATE IN STARR
                                                                                                                                                     COUNry, STATE OF TE)(AS; AND CITY OF LAREDO, ET AL,,
     O)           County ofResidenc€ ofFirsl Lisled                Plaintitr            _                                                                 County ofResidence ofFrrst Listed Defendant Starr
                                         (EXCE?T IN U.S, ?I.4IN|IFF CASES)                                                                                                      lN I I S PLAI,\1111. (-ASL< | ),\t.r')
                                                                                                                                                          NOTE: IN LAND CONDEMNATION CASES- USE THE I-OCATION Ot
                                                                                                                                                                  THI TRACTOF LAND INVOLVED.

     (C)          Attomeys    fi,'. rv"-..    ALLIre$. ond Ieldphone               NMh.4                                                                  A'r].omeys (A         K"d,)
Megan Eyes, United States Aftomey's Office, SDTX, 1701 West Bus.
Hwy. 83, Suite 600, McAllen, TX 78501


II. BASIS OF JURISDICTION.z"."-, .y thtrn toront\)                                                                                 IIl.       CITIZENSHIP OF PRINCIPAL PARTIES//"*"" rr-                                                               ,n   one Bor to, t'tdntdl
                                                                                                                                                   (For   lrte    rsit! Cues     Only)                                                   dndone 8di     fu    Defendah|
0lt us co,emenr      O 3 Fedcr.l Question                                                                                                                                           PIF            DEF                                                       PIF       DET
                  Plaintir                                   ftt.S (;o\?nnent               Not o Part,)                                  Cida       ofThis       Statc             Ol             f I          IncdpoEGd d. Principal        Plac.            O4        O4
                                                                                                                                                                                                                    ofB6in6s       In Th,s ShIe

O    2        US Govm.nt                        O   4     Div.Bity                                                                        Citizen of Another         Sr.re                O2       O 2          Incorpomied dr./ ftindpal Place                D 5 D5
                                                             (Ind@te Cine\rhip ofParries in hen l1I)                                                                                                               of Bnsines In Anothe. Srare

                                                                                                                                          Citiun d subja of               a               O3       O3           Fd.ien N.tim

IV. NATURE                    OF SUI'[         tt.,"", .t          tn(rr           ltor(rttt)                                                                                                          Click here lar Nature ol          Surt (lode I)cscn
r----t6ni tT--                                                                        'I( 'rs                                                 F()Rt-lit-I-ltRr/Pu\              \t. t Y
O    I   l0   L$]me                                PERSONAL INJURY                                 Pf,RSONAL INJURY                       O   625 Dru8 Rclarcd            S.iarc             o   422 App.at 28 USC I58                  O   175   Fal* Claim Act
O    120      Muin.                            O   310   Airple.                             O    365   P.Mnal InjEy -                               of Propeny       2   I usc EE I         O   423 Withdlnwal                         O   176   QuiTm   (ll USC
O    130      Millq Act                        O   315   Airpl .      Product                           Produci Lisbility                 O   690 Orhd                                               28 USC t57                                 1729(a))
O    lrl{) N.gotiabl.     ltrsttlm                        Liability                          O    367 Health        Ce/                                                                                                                 O   400 Stal. Rcapponimcnr
O    150 Reovcry         ofovcrpqmdt           O   320   Asult.       Libcl    &                        Pb,lm6ticsl                                                                              I'IOPFRT\ RII:III(                     O   410 Antitrusr
              &   E.fdcddt     of JudSineni                                                             Personal InjEy                                                                       O   820   Cop)riglc                        O   430 Bants and Bafiing
al l5l Mcdice Acr                              O   330 F€d.nl      Employn'                             Producr Liabiliry                                                                    O   E3O   Pat nr                           O   450   C(xBdce
O 152 Rccolery ofDefaulted                                Liabiliry                          O    358 Asb.stos           P6onal                                                              O   E3J Pat nt - Abhr€viated               O   460   D.ponatim
                                               O 340 Mdine                                             ldjury Prcduct                                                                                  Ne{ Dog Applicltion              O   470   Rackcld I.fu.nc.d dd
              (Exclud€s Vcleran,               O 34J M&inc Producl                                     Liabiliry                                                                             O   E40   Tr.dmt                                     Compt O.gdizdiont
O    lJ3 R.co!.ry ofot'e@alm€m                            Liabiliry                               Pf,RSONAL PROPERTY                                                                             \(x tlt st(        I RtT\'             O   4E0   Cosm.r      Crcdn
         of V.lc@'s B.ncfits                   O   350 Molq V.hicl.                          O    170 Olhd tEud                           O   710   fairL tr Slardads                        o   E6r HrA (l395ft)                       O   490 Cabl./Sri TV
O 160 St@kholde6' Suils                        O   355 Molor V.h;cle                         O    371 Truth in Lendirg                                                                       O   862 Bl&k Lu8 (921)                     d   650 S.cuiticvcomoditi€V
O 190 oih.r ConEact                                    Prcducr Lisbiliry                     O    3E0   Othcr PcMnal                      O   720   Labor/M@gmmt                             O   863 DIwCDIww (405(s))
O 195 Co.F&l Producr Liability                 O   360 Othcr P.Mnal                                     Prcpcfty Dmag.                                                                       o   864 SSID Tillc XVt                     O   E90 Orhd Slatutory Actions
O l% F@chis                                              I"j,ry                              O lE5 Prop.ny Dao.gc                         O   740 Railwry Lebor Act                          O   865 RsI (405(s))                       O   E9l ASriculnEl Acts
                                               O   362   PeMml lnjuy -                                  Prcdet Liability                  O   75   I Family ad Mcdicrl                                                                  O   893   ENi.o.rMnal Manc
                                                         Medi6l Mstpieli@                                                                                                                                                               O   895   F@dm of Infomation
------Etii:FE-SiEEiT-----'l                         (    tvll lt(:II     I    s               PRISO\[R PIi ITIO\S                         O   790   oth6 Lrbor Lnigirtio                         l.t.t)[.R1L      t1\   st   lls
0f 2 l0 Lud CoDde@rion                         O   440   od'.r Civil tudts                                                                ,   791 Employc. RciirEm.nt                       O    870   Td6      (U.S. Phintitr          O   E96   Abimrion
O 220 Forel6r                                  O   44   I Yoting                             O    463   Alid    Dctainee                            Incomc S€cuity Acr                                                                  O   899 A&linist'ative      Prccdue
O 230 R.nr Lee & Ejam.nr                       O   442 Employmnt                             O    510 Motiom to            v&are                                                            O    871   IRS-Third Pany                             Aci/Relicy   or Appcal   of
O 240 Tons rc Ldd                              d   443 Housin,                                                                                                                                          26 USC 7609                               Agency D€cision
O 245 Ton Prcduct Lisbility                          A@offnodrlias                           O    530 Gdc6t                                                                                                                             O   950   Colsrituti@lity of
O 29! All Oihq R.al Prcpcr$.                   O {45 ADd. w/Diebiliti.s                 -    O    535 Dcalh Pfislty                                  l\t.\rl(;R.\ I l()\
                                                                                                                                          O   462 Naturaliztion Application
                                               O   446   ADd. w/Disabiliti.s - O                  540   Md&mnr & Olhd                     O   465 Other lmhigralid
                                                                                             O 550civilRishts
                                               O {aE Edu€tio.!                               O 555 Prienco ition
                                                                                             al 560 Civil D.tatue -


V. ORIGIN //"- - x                           t"one Bo\o"U)
     I Oflgrnal ar 2 Removed from                                             -t    3       Remanded       ftom                 O4              or O
                                                                                                                                          Reinstated                          5 Transfened from                 O   6   Mukidistricl                a, 8 Mukidistrict
E(
       Proceedrng Slare Courl                                                               Appellale      Court                          Reopcned                              Another District                        LiliSation -                        Litigation -
                                                                                                                                                                                                                        Transfer                            Direct File
                                                    Cte the I I S         C    ivil Slalulc under          \\   h   ic   h you are lil tng (Du             .ire   jtidi"n,-(I           statutdi atl.ss dbe^i4.)
                                                                                                                                                     "ut
                                                                     11    n                        114
vt. ( .{t sE o} .\cTIo\                             Brief description of cause
                                                        Land condemnation                               ceedin              for tem                   easement                     ht of en              to su           and conduct testin
VII.          REQUESTED IN                          O      CHECK IF THIS IS A CLASS                                 ACTIoN                    DEMANDS                                                     CHECK YES only ifdemanded rn complaint
              COMPLAI NT:                                  UNDER RULE 21. r R Cv.P.                                                                                                                       JITRY      DEITAfiD: D Yes XNo
VIII.             RELATT]D CASE(S)
                  IF ANY                                                                     JI   II)Gt                                                                                          DoCKET NTJMI]ER
                                                                                                                                      NEY OF RECORD
                         ll
IOR           t.tt(ut
     RECh]IPT        }                   A\1OUNT                                                                ),ING IFP                                                     JL'IX;E                                   l\tAG    lut)(it
